DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of claims 1, 4, 7-10, 12 and 15 under 35 U.S.C. 103(a) as being unpatentable over Ayres (US 6,720,005; of record); claim 18 is under 35 U.S.C. 103(a) as being unpatentable over Ayres (US 6,720,005; of record), in view of Haswani et al. (US 2015/0118295; of record); claims 14 and 18 under 35 U.S.C. 103(a) as being unpatentable over Ayres (US 6,720,005; of record), in view of Bilgic (WO 2013/115743; of record) are hereby withdrawn in view of the Declaration filed on Jan. 19, 2021 and the amendments herein. 

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on Jan. 19, 2021 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a), in view of the instant Examiner’s amendments.  See below, “Reasons for Allowance”, for further discussion.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Don Bulson on Feb. 8, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 7, “0.18x” is replaced with “0.22x” and “0.28x” is replaced with “0.25x”. In line 9, the phrase “less than 0.95x and greater than 0.86x” is replaced with “about 0.89x to about 0.93x”.
Claim 4. In lines 1-4, the phrase “wherein hp is less than 0.95x and equal to or greater than 0.89x, optionally wherein hp is less than 0.94x and equal to or greater than 0.89x, optionally wherein hp is less than 0.94x and equal to or greater than 0.92x, and optionally” is deleted.
Claim 7. In lines 1-3, the phrase “wherein the hd is between about 0.18x to about 0.27x, optionally” is deleted. In line 3, “0.26x” is replaced with “0.25x”. In line 4, the phrase “optionally wherein the hd is between about 0.22x to about 0.25x” is deleted.
Claim 8. In line 2, “hgis” is replaced with “hg is”. In line 4, “0.43” is replaced with “0.43x”.
Claim 9. In lines 1-4, the phrase “wherein hd is between about 0.18x to about 0.28x and hg is between about 0.36x to about 0.62x, optionally wherein hd is between about 0.18x to about 0.25x and hg is between about 0.43x to about 0.62x, optionally” is deleted.
Claim 35. In lines 3-5, the phrase “, for example in the form of a feed wheel which comprises a plurality of the feed pockets about its circumference wherein the feed pockets are configured to receive a single tablet” is deleted.
Claim 37. In lines 2-3, the phrase “, for example between about x and about 1.1 x e.g. is substantially equal to x” is deleted. A period is added to the end of the sentence.
Claims 19-20 are canceled.

Election/Restrictions
Claims 1, 4, 7-10, 12, 14-15 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22, 31-32, 34-35 and 37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Jan. 10, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Ayres (US 6,720,005; of record) is directed to coated, platform-generating tablet (Title). Ayres teaches a round-convex tablet (i.e., a dome protruding from each of the opposing circumferential edges; see figures 3-4) with a diameter or length of 11 mm (x of instant claims), an overall height of 5 mm (hp of instant claims) and a thickness at the edges (in this case, also the belly band width) of 3 mm (hg of instant claims) (col. 14, lines 11-18, Figures 3-4). Ayres teaching of hg = 3 mm and x = 11 mm. Ayres teaches that the belly band ranges from 1-8 mm thick wherein the length of the tablet was at least 8 mm (col. 8, lines 11 -13). Ayres teaches that the ratio of belly band width to tablet width may be from about 0.1 to 1.0 (col. 13, lines 40-41). If the tablet width (hp) taught by Ayres can range from 1 to 80 mm and the diameter (x) is about 11 mm as described in the embodiments of Ayres, then it overlaps with the claimed limitations of the total height (hp) of the tablet in a direction perpendicular to the plane of the girdle cross section being: <0.95x and >0.86x (i.e., <10.45 mm and >9.46 mm), <0.95x and >0.89x (i.e., <10.45 mm and >9.79 mm) and between about 2.4 mm to about 3.9 mm. If the dome height (hd) taught by Ayres can range from 0 to 39.5 mm and the diameter (x) is about 11 mm as described in the embodiments of Ayres, then it overlaps with the claimed limitations of the height of each dome (hd) from the circumferential edge is: about 0.18x to about 0.28x (i.e., 0 mm to 11.06 mm), about 0.18x to about 0.27x (i.e., 0 mm to 10.67 mm), between about 0.18x and 0.28x (i.e., 0 mm to 11.06 mm) and between about 0.55 mm to about 0.85 mm. The claimed ranges overlap with that taught above.
However, Applicants present unexpected results data to rebut the obviousness rejection (see Declaration filed 1/19/21); Applicants show that the tablets within the claimed range (see Examiner’s amendment for narrowed claimed range) are less likely to break during manufacture and less likely to cause bridging in dispensers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617